DETAILED ACTION
This action is in response to the amendments filed on 12/11/2020. A summary of this action:
Claims 1, 5-8, 10-17, 19-20, 22-29, 32-38 have been presented for examination.
Claims 1, 5-8, 10-17, 19-20, 22-24, 32 have been amended
Claims 33-38 are newly presented
Claims 2-4, 9, 18, 21, 30-31 have been canceled 
Claims 37-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 5, 6, 8, 17, 19, 24-29, 34-38, 20, 22, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 and in further view of Mynard et al., “Scalability and in vivo validation of a multiscale numerical model of the left coronary circulation”, 2014
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054  and in view of Vogelzang et al., “Computer-assisted myocardial blush quantification after percutaneous coronary angioplasty for acute myocardial infarction: a sub-study from the TAPAS trial”, 2009 and in further view of Willerson, “Coronary Artery Disease”, textbook, Jan. 2015
Claims 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 in view of Gatzov, “Blood Flow Velocity in Donor Coronary Artery Depends on the Degree and Pattern of Collateral Vessel Development: A Study Using Thrombolysis in Myocardial Infarction Frame Count Method”, 2003
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 in view of Gatzov, “Blood Flow Velocity in Donor Coronary Artery Depends on the Degree and Pattern of Collateral Vessel Development: A Study Using Thrombolysis in Myocardial Infarction Frame Count Method”, 2003 and in further view of Willerson, “Coronary Artery Disease”, Jan. 2015
Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 in view of Homann et al., US 2019/0083052 (effective filing date: Dec. 2, 2014, see pertinent prior art section in the non-final rejection on 6/11/2020 for a certified copy of the EP document which is substantially similar to the US publication).
This action is made Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 101 Rejection
	In light of the applicant’s amendments, the rejection is WITHDRAWN. 

Regarding the § 112(a) Rejection
In light of the applicant’s amendments, the rejection is WITHDRAWN. 

Regarding the § 112(b) Rejection
In light of the applicant’s amendments, the rejection is WITHDRAWN. 

Regarding the § 112(d) Rejection
In light of the applicant’s amendments, the rejection is WITHDRAWN. 

Regarding the § 102/§ 103 Rejection
In light of the applicant’s amendments, the rejection is WITHDRAWN.
A new grounds of rejection is presented below, necessitated by amendment. 
However, the applicant’s arguments against Soudah are not persuasive. 
Merely the present claim amendments are persuasive. 

The applicant submits (Remarks, page 14):
In the workflow of Soudah, the coupled model is not updated based on image analysis performed on at least one bi-dimensional image of the patient, let alone where "the imaging analysis characterizes at least one of status of the organ or collateral flow within the tree of the patient due to conduit narrowing or blockage" as recited in claim 1. This feature permits the coupled model to more accurately estimate blood flow through the conduits of the tree of the patient as compared to the coupled model of Soudah. 
In rejecting original claim 3 (now cancelled), the Examiner equates the volumetric mesh generation operations of Soudah to image analysis that is used to update the coupled model of the claim. Such rationale is clearly mistaken. The volumetric mesh of Soudah is derived from a 3D model of the aorta. Simulation results from the resulting volumetric mesh are used to generate (train) the reduced order model. See Section 2 and Figure 1 of Soudah. Importantly, the volumetric mesh is derived from a 3D model of the aorta. It does not involve any image analysis of bi-dimensional images, let alone where "the imaging analysis characterizes at least one of status of the organ or collateral flow within the tree of the patient due to conduit narrowing or blockage" as recited in claim 1. Furthermore, the volumetric mesh of Soudah is used to construct the reduced order model of Soudah. Thus, it does not involve any image analysis that updates the coupled model as recited in the claim. 

The applicant’s argument has been fully considered and is not persuasive.
See Soudah, § 3.1.1, ¶ 1, as relied upon on at least page 18 of the non-final rejection, which recites, in part: “...Image data come from a 1.5-T Phillips scanner using a gadolinium-enhanced MR angiography (MRA) with the patient in the supine position. The 3D model (Figure 2) includes the ascending aorta, aortic arch, descending aorta, left subclavii, brachiocephalic and finally left common carotid arteries in Stereo Lithography (STL) file format. To generate the 3D volume we used the pre and post-processor GiD [6]. GiD can be efficiently used for mesh generation in CFD analysis. For generating the 3D volume mesh from the STL file, we have used an isosurface stuffing procedure....”

The applicant’s argument above recites “...Importantly, the volumetric mesh is derived from a 3D model of the aorta. It does not involve any image analysis of bi-dimensional images...,” – this is a mistaken reading of Soudah.
Soudah clearly and explicitly teaches:
 1) Collecting “image data” from “angiography”
2) Saving/storing the image data as an “STL” file 
3) Generating a 3D volume mesh from the STL file

Clearly, Soudah, as relied upon, does not recite that the “mesh is derived from a 3D model” in which this derivation “does not involve any image analysis of bi-dimensional images” as clearly Soudah, as relied upon, is “generating the 3D volume mesh from the STL file” wherein the STL file is stored “image data”. 
Furthermore, the image data of Soudah would have been a plurality of two-dimension images that are then combined into the STL file, i.e. one of ordinary skill would have known that from the use of “angiography” in the manner described in Soudah.
To clarify – an MRI scanner, such as used in Soudah, takes a plurality of bi-dimensional images, and as per Soudah the output of these images is a 3D STL file by analyzing those images.
In addition, the MRI scanner of Soudah is also being used for image analysis to determine “flow information” as per §3.1.2 and figure 2.
If the applicant wishes to narrow the scope of “image analysis” such as to the “blush measurements” recited in the dependent claims then the applicant may amend the claims to reflect a narrow scope.
Image analysis is merely the act of analyzing images, there is no recitation which requires a specific output of this image analysis in the independent claims.

Analyzing these images would further characterize the status of the heart. 
The previous rejection is only withdrawn on the rationale of the present claims, when taken as a whole, is not taught by the Soudah alone. 
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, 37-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 37.
The claim recites:
	The method according to claim 36, wherein the hydraulic-electrical analogue further includes capacitance that represents effects of inertia in blood flow. 

	This is not supported – see page 14, lines 20-30, the specification recites that the “capacitance” corresponds to the “elasticity”, NOT the “inertia” as recited in the present claims 
	As such, the specification fails to support the present claim. From the specification, and from numerous references of record, it is clear that this claim is intended to recite that the “capacitance” represents elasticity, and as such this interpretation is used for compact prosecution. 

Regarding Claim 38.
The claim recites:
	The method according to claim 36, wherein the hydraulic-electrical analogue further includes inductance that represents effects of vessel elasticity.
	This is not supported – see page 14, lines 20-30, the specification recites that the “inductance” corresponds to the “inertia”, NOT the “elasticity” as recited in the present claims 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 17, 19, 24-29, 34-38, 20, 22, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054

The Examiner has re-organized the claims based on the dependency tree, e.g. the rejection of independent claim 20 is below the rejection of the last dependent claim of independent claim 1. This was done for clarity, as the dependent claims for both claims 1 and 20 are intermingled, e.g. claims 32-33 depend upon claim 20, while claims 24-29 and 34-38 depend upon claim 1. 

Regarding Claim 1
Soudah teaches: 
A computer-implemented method for quantitative flow analysis of a tree of conduits perfusing an organ of a patient from a plurality of bi- dimensional images of at least part of the tree obtained from different perspectives, the method comprising: (Soudah, see abstract, teaches a system and method for quantitative flow analysis for the cardiovascular system wherein, in summary, “Starting from a patient-specific computational mesh obtained by medical imaging techniques [patient-specific images], an analysis methodology based on a two-step automatic procedure is proposed. First a coupled 1D-3D Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest. Then, this reduced-order model is coupled with the 1D model. In this way, three-dimensional effects are accounted for in the 1D model in a cost effective manner, allowing fast computation under different scenarios”
3D models are applied in regions where details of the local flow are needed. This is typically the case when the flow is strongly three dimensional or it tends to be turbulent. 1D models are typically used in the up-downstream domain of the 3D models, so that the whole arterial network can be described efficiently taking into account flow propagation effects.”
see page 3, ¶ 2 which provides an overview: “In this paper, we propose a reduced-order Computational Fluid Dynamics(CFD) model specifically aimed to the estimation of the pressure gradient and the energy losses induced by stenosis in cardiovascular scenarios. The key features of our approach are: (1) a patient-specific anatomy and a computational mesh obtained during a routine clinical imaging session;  (2) a coupled multiscale 0D-1D-3D model to approximate the energy losses induced by a narrowing of the artery lumen. The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis. Then the reduced-order model is integrated within the 1D model to create a 1D reduced-order model. Such model is able to simulate the energy losses and the flow distribution taking into account the patient-specific anatomy in real time under different scenarios
in regards to the images – see section 3.1.1 which teaches using “angiography” with a 1.5-T Philips scanner for MRA – this uses multiple 2-D images from different perspectives, for clarification see the Willerson reference as cited below in claim 10, which is an “authoritative source” and describes the technical aspects of a 1.5-T scanner on page 317, i.e. one of ordinary skill would infer/know this type of scanner takes multiple bi-dimensional images to construct a 3D model, also see the newly cited pertinent prior art of record in the conclusion section for the definition of MRI scanning
	a) generating a three-dimensional (3D) reconstruction for a subset of the tree of the patient from the plurality of bi-dimensional images (Soudah, see § 3.1.1 – the “image data” is used to create an “Stereo Lithography (STL) file” – STL files are a 3D reconstruction file format, i.e. the STL file is a 3D reconstruction for the tree that is generated from the “image data”, i.e. the is a file format for 3D models – for clarification on this, see the pertinent prior art of record below, both Wikipedia and the Library of Congress clarify that STL is a file format which comprises a 3D reconstruction)
	b) identifying a region of interest within the 3D reconstruction which has a narrowing or blockage of flow; (Soudah, as cited above and below teaches this – a region of interest with “stenosis” is identified and analyzed, e.g., as per section 2, “we embed a 3D domain into a 1D network in order to perform 3D simulations within a consistent hemodynamics conditions provided by a 1D FSI model” wherein as per page 3, ¶ 2 which teaches in part “The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis [i.e. the region of interest has stenosis which includes narrowing/blocking]”
also see page 2 which teaches “However, the 1D models alone are not capable to capture in an effective way the energy losses due to the 3D geometrical shapes of the arteries,  in stenotic arteries, aneurysms or other cardiovascular pathologies, such as aorta coarctation.”
for more clarification page 3, ¶ 1 “a coupled multiscale 0D-1D-3D model to approximate the energy losses induced by a narrowing of the artery lumen” [this includes identifying, as it is approximating the energy losses for the region of stenosis/the narrowing/the blockage)
	c) generating a reduced 3D model for the region of interest from the 3D reconstruction of a), wherein the reduced 3D model for the region of interest comprises a pressure drop equation for the region of interest; (Soudah, see abstract – a “reduced-order model of the 3D patient-specific area of interest [region of interest]” is generated based on the 3D reconstruction, also see § 3.1.3 ¶ 1 – both the coupled 3D-1D model and the coupled reduced-order 3D-1D model have a result which “shows the pressure drop”, see figure 3 for an example of this, i.e. the reduced 3D model comprise a pressure drop equation which calculates the pressure drop as a function of time/flow (see figure 3), also see §2.1 and figure 1 which provides more details on the “3D reduced order equation” (figure 1) which is equation 4 on page 6 wherein § 3.1.3 teaches that the “coefficients” are fit to the “3D values” to minimize the sum of squares between the “squared pressure drop from the flow values versus the 3D values”, in other words a reduced order 3D model is generated based on the 3D reconstruction/model wherein the reduced order model is fitting a pressure drop equation to the 3D values)
	2/17d) generating a one-dimensional (1D) model that is specific to the patient, wherein the 1D model includes a plurality of segments representing conduits of at least part of the tree of the patient, such segments including 1D segments with end parts connected with lumped parameter zero dimensional models to take into account boundary conditions, wherein fluid flow through the segments of the 1D model is governed by a one- dimensional, axisymmetric form of fluid equations, and wherein the 1D model is based on at least one geometrical feature extracted from the 3D reconstruction of a); (Soudah, as cited above and below, teaches, in summary creating a coupled 3D-1D-0D model to model the “whole arterial network” wherein, as per section 2, “we embed a 3D domain into a 1D network in order to perform 3D simulations within a consistent hemodynamics conditions provided by a 1D FSI model”, i.e. 1 D model is generated wherein the 1D model comprises a plurality of segments representing conduits of the tree [see figure 1 of Soudah] wherein the 1D model includes a coupling with a 0D model in which page 2, ¶ 1 teaches “Zero dimensional models (or lumped models) are generally used to describe the lower level of the cardiovascular system or to model the heart” wherein page 9 ¶ 1 teaches that the “lumped models” are “for all outlets of the 1D...domain” [0D models are connected to end parts of the 1D segments] wherein § 3.1.2 ¶ 1-2 teaches that the “parameters for the lumped model” are part of setting “boundary conditions” – the 0D models are being used as part of the boundary conditions
	in regards to the 1D model being based on extracted geometrical features and being patient specific – see the abstract, the system starts from a “patient-specific computational mesh” which is used for a coupled “1D-3D finite element simulation” wherein § 3.1.1 teaches that the “computational mesh” includes a “1D computational mesh” which is generated from the STL file/image data, i.e. the 1D mesh is generated based on the geometrical features extracted from the STL file [example of 3D reconstruction] wherein this extraction is generating the 1D model to be patient specific based on the image data, also see § 2.2 “In order to keep  the diameters of the 1D geometrical model were firstly scaled taking into account a proportional diameter factor between the 3D and 1D geometrical models. The properties of the 1D geometrical models were taken from [12].”, i.e. a 1D model that is patient specific is generated by first taking a 1D geometrical model, and then adjusting the 1D model to be patient specific such as by scaling the diameters of the 1D model
also see page 2, which teaches, in part: “1D models are typically used in the up-downstream domain of the 3D models, so that the whole arterial network can be described efficiently taking into account flow propagation effects. Zero dimensional models (or lumped models) are generally used to describe the lower level of the cardiovascular system or to model the heart….”
in regards to the fluid flow in the 1D model, see section 2.1 which teaches “In absence of branching, an artery may be considered as a cylindrical compliant tube which extends from z = 0 to z = L, where L is the artery length. The artery takes into account the assumptions of axial symmetry, radial displacements, constant pressure on each section, no body forces and dominance of axial velocity. The governing system of equations for an incompressible Newtonian fluid are derived by applying conservation of mass and momentum in a 1-D impermeable and deformable tubular control volume.”, i.e. the 1D model models the blood flow (fluid flow) using 1D equations (e.g., see equation 1a-1c, the dimension is “z” which is along the “artery length” and accounts for the assumption of “axial symmetry” [axisymmetric form],

    PNG
    media_image1.png
    601
    744
    media_image1.png
    Greyscale

	e) generating a coupled model by adding the reduced 3D model of c) to the 1D model of d) as a coupling condition at a position in the 1D model corresponding to the region of interest; (Soudah, as cited above, e.g. the abstract and figure 1 teaches generating a coupled model – specifically there is a coupled model between the 1D/0D model and the “3D reduced order equation” model which creates a “1D reduced order model” (page 13), and see § 3.1.3 – the system determines “two planes” in the 3D model in the region of interest and uses these as boundary conditions/end points to generate the reduced 3D model, the coupling occurs at these planes, i.e. the system generates a coupled 3D-1D-0D model, defines two planes in the 3D model as endpoints over the region of interest, simulates the coupled 3D-1D-0D model in order to fit a pressure drop equation between the planes, and then uses the fitted equation as a reduced 3D model wherein this reduced model is then coupled into the 1D-0D model in place of the 3D model at a position corresponding to the region of interest, to clarify - page 3, ¶ 2 which teaches in part “The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis  – the “sections” are the “planes” for the region of interest with stenosis)
	and g) performing quantitative flow analysis using the coupled model updated in f).  (Soudah, as cited above, teaches this – the coupled model is used to quantify the flow rates/pressure drops in various conditions, e.g. § 3.2.1 and figure 4 show a comparison between the coupled model and experimental results, page 13 teaches “The 1D reduced-order model can be also used to simulate other pathological conditions without the necessity to perform the 3D simulation.”, e.g. also see figure 3 which compares the flow rate from the “reduced-order model” compared to the 3D CFD coupled model)

Soudah does not explicitly teach:
f) updating the coupled model of e), wherein the updating is based on image analysis performed on at least one bi-dimensional image of the plurality of bi- dimensional images, wherein the imaging analysis characterizes at least one of status of the organ or collateral flow within the tree of the patient due to conduit narrowing or blockage;

Pant teaches:
f) updating the coupled model of e), wherein the updating is based on image analysis performed on at least one bi-dimensional image of the plurality of bi- dimensional images, wherein the imaging analysis characterizes at least one of status of the organ... (Pant, abstract, teaches a system for developing “reduced order surrogates of the 3D domain”, i.e. Pant teaches a system which reduces 3D models to 0D models [similar to Soudah reducing to a 1D/0D model], also see page 1616 last paragraph, the technique of Pant is for “tuning the Windkessel (or other lumped model) parameters” with “sequential estimation...on a reduced order model”, then see § 2.1 and figure 1 – Pant teaches a technique for updating a reduced order model, e.g. the 0D/1D coupled model of Soudah, wherein the updating is based on an “Unscented Kalman Filter”, wherein § 2.3 ¶ 1-¶2 teaches that the UKF algorithm is to “perform parameter estimation” wherein “Then, the UKF parameter estimation procedure as described in Section 2.1 is used to obtain an estimate on the Windkessel parameters by specifying the clinical measurements and other modelling assumptions. Thereafter, the obtained Windkessel parameter estimates are imposed to run a full 3D simulation. At this point the Windkessel parameter estimates, and consequently the results of the 3D simulations, are only as good as the 0D representation of the 3D domain (i.e. how well the pressure-flow relations are described in the 0D representation). Hence, the results of the 3D model are post processed to update the 0D representation by regression analysis” – see the remaining portions of § 2.3 for more details, Pant teaches a technique for using an UKF for updating lumped parameter models based on measurements and 3D CFD data, it would have been obvious to use this technique to update the coupled model of Soudah for updating the model parameters to better match measurement data and simulation data, i.e. Pant teaches a technique to update model wherein as taken in combination with Soudah this updating would have obviously been based on image analysis – see Soudah, § 3.1.2, wherein “blood flow information” is obtained of PC measurements and figure 2’s caption clarifies this is “(PC)-MRI sequence”, i.e. the blood flow measurements are acquired from image analysis from the MR images wherein the blood flow measurements are then used to iteratively update the reduced order model, i.e. the coupled 1D-0D model, by modifying the parameters of the model to better fit the output results of the coupled model to the measurement data and additionally a second update for the CFD data, wherein the 3D model is also based on medical imaging data [second embodiment encompassed by the claim] – the image analysis characterizes the status of the organ, e.g. by determining the flow rate with the organ having stenosis)


    PNG
    media_image2.png
    390
    575
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on system for modelling the coronary tree with a reduced order model with the teachings from Pant on tuning the model parameters to fine tune the model to measurement data. The motivation to combine would have been that the updating/tuning of the model parameters of Pant would have ensured that the reduced coupled model of Soudah would have more closely matched “the clinically measured data” (Pant, page 1635, ¶ 2). 


Soudah, as modified by Pant above, does not explicitly teach:
updating the coupled model of e),...wherein the imaging analysis characterizes at least ... or collateral flow within the tree of the patient due to conduit narrowing or blockage

Sharma teaches: 
updating the coupled model of e),...wherein the imaging analysis characterizes... or collateral flow within the tree of the patient due to conduit narrowing or blockage  (Sharma, abstract, teaches a coupled model for “coronary circulation” that is “generated from medical image data” wherein ¶ 32 teaches “One further aspect which is very important in the coronary circulation, and which contributes to the large discordance between morphological and functional importance of a stenosis is the presence of collateral flow which can render a morphologically important stenosis into a functionally insignificant one. Depending on the patient specific vessel morphology, the collateral flow 336 can be modeled both through anastomotic large vessels (with 1D models) or through microvascular vessels which supply the affected region with blood (modeled through lumped elements as in FIG. 3).”, also see ¶ 44 which teaches that “There are two different types of collateral vessels:” [i.e. the 1 D model is for larger collaterals, the lumped element model is for microvascular beds] 
to clarify, see figure 3, the “collateral flow” is # 336 in this multiscale model wherein this may be modelled as either a 1D or a 0D element– in other words it would have been obvious to modify the reduced 1D/0D model of Soudah to include elements for collateral flow and furthermore to then tune/update these elements with the technique of Pant, wherein the collateral flow is determined based on image data)
	


Regarding Claim 5
Soudah teaches:
	The method according to claim 1, wherein the 1D model of d) is based on a 1D model including information on generalized diameter, length, and spatial orientation of a skeleton of segments that form a tree that is adjusted based on the at least one geometrical feature extracted from the 3D reconstruction.  (Soudah, page 10, ¶ 3 teaches “On the other hand, considering the main 55 arteries of the 1D arterial model…” wherein page 5, ¶ 1 teaches “In absence of detailed of patient-specific data, the wall elasticity and the thickness of the 55 largest arteries are based on data published by Wang and Parker [12]”, i.e. the 1D model is based on a standard model, wherein when “patient-specific data” is available the model is adjusted, also see section 2.2. which teaches adjusting the 1D model by “taking into account a proportional diameter factor between the 3D and 1D geometrical models” wherein the “The in other words the 1D model as cited here and above of Soudah starts with a standard/predetermined 1D model and is adjusted to be patient specific – in regards to the information of generalized length/diameter/orientation of a skeleton of segments – see figure 4 which shows the skeleton of the stand 55 segment 1D model used, also see figure 1 which also shows this, the skeleton includes diameter, length, and spatial orientation wherein § 2.2 then teaches “In order to keep the continuity in the area sections between the 3D and the 1D geometrical models, the diameters of the 1D geometrical model were firstly scaled taking into account a proportional diameter factor between the 3D and 1D geometrical models....”, i.e. the diameters of the 55 arteries are scaled to “keep the continuity” wherein the scaling is based on a “proportional diameter factor” between the 3D/1D wherein § 3.1.1 teaches that a 3D and 1D mesh are generated from patient-specific image data, i.e. the images are used to build patient-specific models wherein the models are fit from a standard 55-artery model which is adjusted to be patient specific )

    PNG
    media_image3.png
    1040
    745
    media_image3.png
    Greyscale


Regarding Claim 6
Soudah teaches:
	The method according to claim 1, wherein the at least one geometrical feature extracted from the 3D reconstruction of a) and used to generate the 1D model of d) is selected from the group consisting of diameter, vessel length, vessel curvature, and centerline (Soudah, § 3.1.1. as cited above teaches mesh generation from the 3D reconstruction [STL file] wherein §2.2 teaches that the “diameters of the 1D geometrical model” are “scaled” based on a “proportional diameter factor” [including a diameter, i.e. this is the proportion/ratio of the diameter at the 1D model to the 3D model], wherein the 3D model has a “diameter” from the 3D reconstruction as it is based on the 3D mesh, and length that was extracted as at least §3.1.3 teaches that there are “sections” added in/ “two planes” in the 3D model [the 3D model from the 3D mesh from the 3D reconstruction has a length], in addition page 2 teaches that the “We also observe that the method we propose works under the assumption that the 3D inlet and outlet boundaries are approximately perpendicular to the centerline of the artery”, i.e. the 3D model includes the feature of a centerline which is based on/extracted from the 3D reconstruction,  in addition it would have been obvious that the 1D model would have been based on the 1D mesh in § 3.1.1 as well for the initial 1D model wherein this 1D model would have been based on the “diameter” and “length” as it is a “tube” (§ 2.1), wherein this would obviously include the “centerline” of the tube as it is a tube, i.e. the centerline is a line in the center of the diameter that runs the length of the tube, and in regards to the curvature – see 

Regarding Claim 8
Soudah teaches:
	The method according to claim 1, wherein the image analysis of f) performed on the at least one bi-dimensional image characterizes myocardium microvasculature of the patient.. ((Soudah, as cited above, section 3.1.2 teaches “ These lumped models are usually composed of a set of resistances and compliances to model the microvascular beds” [myocardium microvasculature], then see § 3.1.1 – the coupled model is based on an image analysis of the patient from MR angiography, this would include characterizing the myocardium microvasculature – the claim does not recite what is actually being obtained from this characterization, but instead merely that the image analysis includes a “characterization”, e.g. generating a STL file from the images, e.g. generating a 3D/1D mesh wherein from § 3.1.2 the blood flow is acquired from the images wherein as per § 3.1.2 the acquired blood flow is related to the flow through the myocardium by “scaling laws”, i.e. it would have been obvious that image analysis for a heart/coronary tree from “angiography” would have included characterizing the myocardium microvasculature as this is part of the tree that was imaged, and the microvasculature also is known, e.g. see Soudah § 3.1.1, to effect the flow rates, i.e. analyzing the flow rate from images for the aorta would have characterized, based on the “scaling laws”, the flow rate through the microvasculature) 

Regarding Claim 24.
Soudah teaches:
	The method according to claim 1, wherein the equation of the reduced 3D model is a fitted equation for the region of interest that calculates a pressure drop for a given flow value. (Soudah, as cited above, e.g. section 2 teaches “Once the first simulation is completed, the pressure drop predicted by the 3D model is used to train the 1D reduced-order model via a least square fitting procedure.”, also see page 6 ¶ 2 “Function f3D(k1,k2) denotes the energy losses of the 3D model, where k1 and k2 are obtained by fitting the pressure drop between the two planes defined in the 3D model.”, then see equation 4 – once fit, the equation determines the functions output as for a the given flow value, wherein section 2.2 clarifies “In Section 3.1.3 we show a pressure drop of the 3D computational values versus the predictions of the reduced-order model (Fig.3).”, i.e. it is a fitted equation for the region of interest that calculates a pressure drop for a given flow value, e.g. fig. 3 also includes a figure showing the “dependence between the pressure drop and the flow”)

Regarding Claim 25.
Soudah teaches:
	The method according to claim 1, wherein the quantitative flow analysis of g) solves the coupled model using aortic pressure as an inlet boundary condition.  (Soudah, 3.1.2, teaches once of the “boundary conditions” is the “pressure…in the ascending aorta”, ¶ 2 of this section also teaches using the “the mean systolic pressure at the aortic root,” for the “boundary condition estimation” )

Regarding Claim 26.
Soudah teaches:
	The method according to claim 1, wherein the quantitative flow analysis of g) calculates a parameter related to pressure difference across the region of interest. (Soudah section 3.2.1 teaches using the model for non-rest wherein the “flow profile” is imposed, the “pressure drop” is determined, and then “The table below shows the mean, systolic and diastolic pressure for the rest and non-rest situations obtained with the reduced-order model [examples of parameters related to the pressure drop/difference.”, also see Soudah as cited above – the 3D model is reduced to a fitted equation for the flow rate and the pressure drop, i.e. the fitted equation for the reduced 3D model is a pressure drop equation as a function of flow rate across the region with stenosis [region of interest])

Regarding Claim 27.
Sharma teaches:
	The method according to claim 26, wherein the parameter represents a fractional flow reserve value for the region of interest. (Sharma, abstract, teaches using a multi-scale model for “FFR” computations to provide an assessment of the stenosis [region of interest], also see ¶ 61)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above on a multi-scale model [the 0D/1D model] with the teachings from Sharma on calculating FFR with 

Regarding Claim 28.
Sharma teaches: 
	The method according to claim 27, wherein the fractional flow reserve value is calculated directly or by adjusting the coupled model to simulate hyperemia state (Sharma, abstract and ¶ 61 teaches determining FFR directly, and that FFR does not require the “rest state” as FFR is a division of pressure proximal and distal to the stenosis [i.e. it can be calculated under any state where these if flow/pressure across the stenosis] wherein § 3.2.1 of Soudah teaches adjusting the coupled model for “non-rest”/”stress”, i.e. hyperemia state – it would have been obvious to calculate FFR in the rest state or in hyperemia)


Regarding Claim 29.
Soudah teaches: 
The method according to claim 1, wherein the region of interest is identified automatically or semi-automatically based on user input.  (Soudah, section 3.1.3 teaches that the user defines the “planes” in the model for the region of interest, wherein the 3D domain, as per fig. 1 is constrained to the area around the heart, i.e. semi-automatically, this is a relative term that merely conveys the scope that it is not automatic, e.g. as user control subject to constraints that automatically prevent them from choosing a region in the calf – the user cannot do this as Soudah is only creating the 3D model for a specific area of the tree, i.e. the user is automatically constrained by the system, hence the input is semi-automatic)


Regarding Claim 34.
Soudah teaches: 
	The method according to claim 1, wherein the reduced 3D model for the region of interest of c) is generated using the 3D reconstruction of a) to construct a volumetric mesh for the region of interest, and using the volumetric mesh for the region of interest in conjunction with computational fluid dynamic simulations to generate the reduced 3D model for the region of interest. (Soudah, as cited above, e.g. § 3.1.3 teaches that the reduced 3D model for the region of interest is based on the 3D geometrical model wherein § 3.1.1 teaches that the 3D model, and its mesh, is generated from the “STL” file which is a 3D reconstruction wherein the 3D reconstruction from the STL file is used to generate a “3D volume...mesh” with “volume elements” as part of the mesh [i.e. the mesh is a volumetric mesh] wherein this 3D model is 

Regarding Claim 35.
Soudah teaches:
	The method according to claim 1, wherein the reduced 3D model for the region of interest of c) is generated from geometric features of the 3D reconstruction of a). (Soudah, as cited above, e.g. § 3.1.3 teaches that the reduced 3D model for the region of interest is based on the 3D geometrical model wherein § 3.1.1 teaches that the 3D model, and its mesh, is generated from the “STL” file which is a 3D reconstruction wherein the 3D reconstruction from the STL file is used to generate a “3D volume...mesh” with “volume elements” as part of the mesh [i.e. the mesh is a volumetric mesh] wherein this 3D model is used with for “CFD analysis” (section 3.1.1) to generate the reduced 3D model as per § 3.1.3 wherein the reduced order model is for the region with stenosis (page 3, ¶ 2), as such the reduced 3D model is generated from the geometric features from the STL file, i.e. the STL file is a 3D reconstruction of the geometry, include geometric features, including of the region of interest) 

Regarding Claim 36.
Soudah teaches: 
	The method according to claim 1, wherein the lumped parameter zero dimensional models of the 1D model of d) is based on a hydraulic-electrical analogue where blood pressure and flow rate is represented by voltage and current, respectively, and effects of friction in blood flow is represented by resistance. (Soudah, § 3.1.2 teaches that the lumped models are composed of “resistances”, e.g. see figure 2 and equation 6 – the flow rate is represented by current, e.g. see figure 2, and the pressure is represented by voltage, i.e. equation 6 is “Ohm’s Law”, i.e. V=IR, wherein V= the change in pressure, and I = flow rate, and obviously the resistance being used here is representing the effects of friction in blood flow as this is the resistance to the blood flow through the vessel)

Regarding Claim 37.
Pant teaches: 
	The method according to claim 36, wherein the hydraulic-electrical analogue further includes capacitance that represents effects of inertia in blood flow. (Pant, § 2.3, ¶ 2 – “Such a procedure involves representing each segment of the 3D model with reduced order lumped model consisting of three elements: a resistor to model viscous losses; a capacitor to model arterial elastance; and an inductor to model inertial effects.”, for claim interpretation see page 14, lines 20-30 – the “inertia” corresponds to “inductance” and the “elasticity” corresponds to “capacitance”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on a 0D model including resistance with the teachings from Pant on also including capacitance and inductance. The 


Regarding Claim 38.
Pant teaches: 
	The method according to claim 36, wherein the hydraulic-electrical analogue further includes inductance that represents effects of vessel elasticity.(Pant, § 2.3, ¶ 2 – “Such a procedure involves representing each segment of the 3D model with reduced order lumped model consisting of three elements: a resistor to model viscous losses; a capacitor to model arterial elastance; and an inductor to model inertial effects.”, for claim interpretation see page 14, lines 20-30 – the “inertia” corresponds to “inductance” and the “elasticity” corresponds to “capacitance”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on a 0D model including resistance with the teachings from Pant on also including capacitance and inductance. The motivation to combine would have been that Pant’s model would have captured more effects the just using a resistance model. 

Regarding Claim 17.
Soudah teaches: 
The method according to claim 1, wherein the updating of the coupled model in f) is based on at least one further parameter is selected from the 5/17group consisting of:
	wall motion of the left ventricle, coronary motion, information on the patient such as height, weight, gender, age, blood pressure.  (Soudah, fig. 2, provides an example application of the “anatomical model” at “Rest” which includes the coronary motion, i.e. see the charts – the “Waveforms” are measured in time as the heart moves through a cycle, also see section 3.2.1 which shows that “beats per minute” [measure of coronary motion] is used as an input, as well as the “pressure”, i.e. the blood pressure, as blood is the fluid, and provides an example in fig. 5 in which “The table below shows the mean, systolic and diastolic pressure for the rest and non-rest situations obtained with the reduced-order model.”, in other words it would have been obvious to update the coupled model to account for parameters such as coronary motion or blood pressure as Soudah is already using measurements of these parameters as part of fitting the 1D/0D model)

Regarding Claim 19.
Sharma teaches:
	The method according to claim 1, wherein the plurality of bi- dimensional images comprise X-ray angio images.  (Sharma, ¶ 26 teaches using image data from a variety of sources include CT scanner – one of ordinary skill would have found it obvious that a CT scanner is a x-ray machine which scans around a person and takes multiple images at different perspectives of the patient in order to generate a 3D view of the person, for clarification on CT scanning being X-ray imaging for a plurality of bi-dimensional images also see the definitions for CT scanning in the pertinent prior art of record below)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above on system which generates a multi-scale model based on MRI data with the teachings from Sharma on using CT data. The motivation to combine would have been that Sharma provides a variety of imaging modalities to acquire patient data – a person of ordinary skill would have been motivated to use other imaging modalities in order to make the system more flexible to the input data source, i.e. so that the system would not be limited to just MR data. This would have enabled the system to be used in various settings wherein the MR scanner of Soudah may not be available for use, i.e. instead a user would be able to use a different type of imaging modality

Regarding Claim 20.
Soudah teaches: 
A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to perform quantitative flow analysis of a tree of conduits perfusing an organ of a patient from a plurality of bi- dimensional images of at least part of the tree obtained from different perspectives, by: (Soudah, see abstract, teaches a system and method for quantitative flow analysis for the cardiovascular system wherein, in summary, “Starting from a patient-specific computational mesh obtained by medical imaging techniques [patient-specific images], an analysis methodology based on a two-step automatic procedure is proposed. First a coupled 1D-3D Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest. Then, this reduced-order model is coupled with the 1D model. In this way, three-dimensional effects are accounted for in the 1D model in a cost effective manner, allowing fast computation under different scenarios”
see page 2 for an overview of 3D-1D-0D models in the art, along with how the system in Soudah provides an improvement in several areas over the prior art, including the teaching that “These approaches typically consist in the combination of models with different levels of approximation (3D, 1D and 0D models) each aimed at capturing particular features of the solution. 3D models are applied in regions where details of the local flow are needed. This is typically the case when the flow is strongly three dimensional or it tends to be turbulent. 1D models are typically used in the up-downstream domain of the 3D models, so that the whole arterial network can be described efficiently taking into account flow propagation effects.”
see page 3, ¶ 2 which provides an overview: “In this paper, we propose a reduced-order Computational Fluid Dynamics(CFD) model specifically aimed to the estimation of the pressure gradient and the energy losses induced by stenosis in cardiovascular scenarios. The key features of our approach are: (1) a patient-specific anatomy and a computational mesh obtained during a routine clinical imaging session;  (2) a coupled multiscale 0D-1D-3D model to approximate the energy losses induced by a narrowing of the artery lumen. The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis. Then the reduced-order model is integrated within the 1D model to create a 1D reduced-order model. Such model is able to simulate the energy losses and the flow distribution taking into account the patient-specific anatomy in real time under different scenarios
in regards to the images – see section 3.1.1 which teaches using “angiography” with a 1.5-T Philips scanner for MRA – this uses multiple 2-D images from different perspectives, for clarification see the Willerson reference as cited below in claim 10, which is an “authoritative source” and describes the technical aspects of a 1.5-T scanner on page 317, i.e. one of ordinary skill would infer/know this type of scanner takes multiple bi-dimensional images to construct a 3D model
a) generating a three-dimensional (3D) reconstruction for a subset of the tree of the patient from the plurality of bi-dimensional images (Soudah, see § 3.1.1 – the “image data” is used to create an “Stereo Lithography (STL) file” – STL files are a 3D reconstruction file format, i.e. the STL file is a 3D reconstruction for the tree that is generated from the “image data”, i.e. the is a file format for 3D models – for clarification on this, see the pertinent prior art of record below, both Wikipedia and the Library of Congress clarify that STL is a file format which comprises a 3D reconstruction)
	b) identifying a region of interest within the 3D reconstruction which has a narrowing or blockage of flow; (Soudah, as cited above and below teaches this – a region of interest with “stenosis” is identified and analyzed, e.g., as per section 2, “we embed a 3D domain into a 1D network in order to perform 3D simulations within a consistent hemodynamics conditions provided by a 1D FSI model” wherein as per page 3, ¶ 2 which teaches in part “The solution of is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis [i.e. the region of interest has stenosis which includes narrowing/blocking]”
also see page 2 which teaches “However, the 1D models alone are not capable to capture in an effective way the energy losses due to the 3D geometrical shapes of the arteries, e.g., in stenotic arteries, aneurysms or other cardiovascular pathologies, such as aorta coarctation.”
for more clarification page 3, ¶ 1 “a coupled multiscale 0D-1D-3D model to approximate the energy losses induced by a narrowing of the artery lumen” [this includes identifying, as it is approximating the energy losses for the region of stenosis/the narrowing/the blockage)
	c) generating a reduced 3D model for the region of interest from the 3D reconstruction of a), wherein the reduced 3D model for the region of interest comprises a pressure drop equation for the region of interest; (Soudah, see abstract – a “reduced-order model of the 3D patient-specific area of interest [region of interest]” is generated based on the 3D reconstruction, also see § 3.1.3 ¶ 1 – both the coupled 3D-1D model and the coupled reduced-order 3D-1D model have a result which “shows the pressure drop”, see figure 3 for an example of this, i.e. the reduced 3D model comprise a pressure drop equation which calculates the pressure drop as a function of time/flow (see figure 3), also see §2.1 and figure 1 which provides more details on the “3D reduced order equation” (figure 1) which is equation 4 on page 6 wherein § 3.1.3 teaches that the “coefficients” are fit to the “3D values” to minimize the sum of squares between the “squared pressure drop from the flow values versus the 3D values”, in other words a reduced order 3D model is generated based on the 3D reconstruction/model wherein the reduced order model is fitting a pressure drop equation to the 3D values)
	2/17d) generating a one-dimensional (1D) model that is specific to the patient, wherein the 1D model includes a plurality of segments representing conduits of at least part of the tree of the patient, such segments including 1D segments with end parts connected with lumped parameter zero dimensional models to take into account boundary conditions, wherein fluid flow through the segments of the 1D model is governed by a one- dimensional, axisymmetric form of fluid equations, and wherein the 1D model is based on at least one geometrical feature extracted from the 3D reconstruction of a); (Soudah, as cited above and below, teaches, in summary creating a coupled 3D-1D-0D model to model the “whole arterial network” wherein, as per section 2, “we embed a 3D domain into a 1D network in order to perform 3D simulations within a consistent hemodynamics conditions provided by a 1D FSI model”, i.e. 1 D model is generated wherein the 1D model comprises a plurality of segments representing conduits of the tree [see figure 1 of Soudah] wherein the 1D model includes a coupling with a 0D model in which page 2, ¶ 1 teaches “Zero dimensional models (or lumped models) are generally used to describe the lower level of the cardiovascular system or to model the heart” wherein page 9 ¶ 1 teaches that the “lumped models” are “for all outlets of the 1D...domain” [0D models are connected to end parts of the 1D segments] wherein § 3.1.2 ¶ 1-2 teaches that the “parameters for the lumped model” are part of setting “boundary conditions” – the 0D models are being used as part of the boundary conditions
	in regards to the 1D model being based on extracted geometrical features and being patient specific – see the abstract, the system starts from a “patient-specific computational  the diameters of the 1D geometrical model were firstly scaled taking into account a proportional diameter factor between the 3D and 1D geometrical models. The properties of the 1D geometrical models were taken from [12].”, i.e. a 1D model that is patient specific is generated by first taking a 1D geometrical model, and then adjusting the 1D model to be patient specific such as by scaling the diameters of the 1D model
also see page 2, which teaches, in part: “1D models are typically used in the up-downstream domain of the 3D models, so that the whole arterial network can be described efficiently taking into account flow propagation effects. Zero dimensional models (or lumped models) are generally used to describe the lower level of the cardiovascular system or to model the heart….”
in regards to the fluid flow in the 1D model, see section 2.1 which teaches “In absence of branching, an artery may be considered as a cylindrical compliant tube which extends from z = 0 to z = L, where L is the artery length. The artery takes into account the assumptions of axial symmetry, radial displacements, constant pressure on each section, no body forces and dominance of axial velocity. The governing system of equations for an incompressible Newtonian fluid are derived by applying conservation of mass and momentum in a 1-D i.e. the 1D model models the blood flow (fluid flow) using 1D equations (e.g., see equation 1a-1c, the dimension is “z” which is along the “artery length” and accounts for the assumption of “axial symmetry” [axisymmetric form],

    PNG
    media_image1.png
    601
    744
    media_image1.png
    Greyscale

	e) generating a coupled model by adding the reduced 3D model of c) to the 1D model of d) as a coupling condition at a position in the 1D model corresponding to the region of interest; (Soudah, as cited above, e.g. the abstract and figure 1 teaches generating a coupled model – specifically there is a coupled model between the 1D/0D model and the “3D reduced order equation” model which creates a “1D reduced order model” (page 13), and see § 3.1.3 – the i.e. the system generates a coupled 3D-1D-0D model, defines two planes in the 3D model as endpoints over the region of interest, simulates the coupled 3D-1D-0D model in order to fit a pressure drop equation between the planes, and then uses the fitted equation as a reduced 3D model wherein this reduced model is then coupled into the 1D-0D model in place of the 3D model at a position corresponding to the region of interest, to clarify - page 3, ¶ 2 which teaches in part “The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis  – the “sections” are the “planes” for the region of interest with stenosis)
	and g) performing quantitative flow analysis using the coupled model updated in f).  (Soudah, as cited above, teaches this – the coupled model is used to quantify the flow rates/pressure drops in various conditions, e.g. § 3.2.1 and figure 4 show a comparison between the coupled model and experimental results, page 13 teaches “The 1D reduced-order model can be also used to simulate other pathological conditions without the necessity to perform the 3D simulation.”, e.g. also see figure 3 which compares the flow rate from the “reduced-order model” compared to the 3D CFD coupled model)

Soudah does not explicitly teach:
f) updating the coupled model of e), wherein the updating is based on image analysis performed on at least one bi-dimensional image of the plurality of bi- dimensional images, wherein the imaging analysis characterizes at least one of status of the organ or collateral flow within the tree of the patient due to conduit narrowing or blockage;


Pant teaches:
f) updating the coupled model of e), wherein the updating is based on image analysis performed on at least one bi-dimensional image of the plurality of bi- dimensional images, wherein the imaging analysis characterizes at least one of status of the organ... (Pant, abstract, teaches a system for developing “reduced order surrogates of the 3D domain”, i.e. Pant teaches a system which reduces 3D models to 0D models [similar to Soudah reducing to a 1D/0D model], also see page 1616 last paragraph, the technique of Pant is for “tuning the Windkessel (or other lumped model) parameters” with “sequential estimation...on a reduced order model”, then see § 2.1 and figure 1 – Pant teaches a technique for updating a reduced order model, e.g. the 0D/1D coupled model of Soudah, wherein the updating is based on an “Unscented Kalman Filter”, wherein § 2.3 ¶ 1-¶2 teaches that the UKF algorithm is to “perform parameter estimation” wherein “Then, the UKF parameter estimation procedure as described in Section 2.1 is used to obtain an estimate on the Windkessel parameters by specifying the clinical measurements and other modelling assumptions. Thereafter, the obtained Windkessel parameter estimates are imposed to run a full 3D simulation. At this point the Windkessel parameter estimates, and consequently the results of the 3D simulations, are only as good as the 0D representation of the 3D domain (i.e. how well the pressure-flow relations are described in the 0D representation). Hence, the results of the 3D model are post processed to update the Pant teaches a technique for using an UKF for updating lumped parameter models based on measurements and 3D CFD data, it would have been obvious to use this technique to update the coupled model of Soudah for updating the model parameters to better match measurement data and simulation data, i.e. Pant teaches a technique to update model parameters such as in the coupled 0D/1D model to better match measured results and results from 3D simulations, e.g. see page 1637 § 3.5.3 and page 1639 § 3.5.5, and see page 1643 ¶ 2 which teaches that there are “sequential iterations between the 0D and 3D models” , wherein as taken in combination with Soudah this updating would have obviously been based on image analysis – see Soudah, § 3.1.2, wherein “blood flow information” is obtained of PC measurements and figure 2’s caption clarifies this is “(PC)-MRI sequence”, i.e. the blood flow measurements are acquired from image analysis from the MR images wherein the blood flow measurements are then used to iteratively update the reduced order model, i.e. the coupled 1D-0D model, by modifying the parameters of the model to better fit the output results of the coupled model to the measurement data and additionally a second update for the CFD data, wherein the 3D model is also based on medical imaging data [second embodiment encompassed by the claim] – the image analysis characterizes the status of the organ, e.g. by determining the flow rate with the organ having stenosis)


    PNG
    media_image2.png
    390
    575
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on system for modelling the coronary tree with a reduced order model with the teachings from Pant on tuning the model parameters to fine tune the model to measurement data. The motivation to combine would have been that the updating/tuning of the model parameters of Pant would have ensured that the reduced coupled model of Soudah would have more closely matched “the clinically measured data” (Pant, page 1635, ¶ 2). 

Soudah, as modified by Pant above, does not explicitly teach:
updating the coupled model of e),...wherein the imaging analysis characterizes at least ... or collateral flow within the tree of the patient due to conduit narrowing or blockage

Sharma teaches: 
updating the coupled model of e),...wherein the imaging analysis characterizes... or collateral flow within the tree of the patient due to conduit narrowing or blockage  (Sharma, abstract, teaches a coupled model for “coronary circulation” that is “generated from medical image data” wherein ¶ 32 teaches “One further aspect which is very important in the coronary circulation, and which contributes to the large discordance between morphological and functional importance of a stenosis is the presence of collateral flow which can render a morphologically important stenosis into a functionally insignificant one. Depending on the patient specific vessel morphology, the collateral flow 336 can be modeled both through anastomotic large vessels (with 1D models) or through microvascular vessels which supply the affected region with blood (modeled through lumped elements as in FIG. 3).”, also see ¶ 44 which teaches that “There are two different types of collateral vessels:” [i.e. the 1 D model is for larger collaterals, the lumped element model is for microvascular beds] 
to clarify, see figure 3, the “collateral flow” is # 336 in this multiscale model wherein this may be modelled as either a 1D or a 0D element– in other words it would have been obvious to modify the reduced 1D/0D model of Soudah to include elements for collateral flow and furthermore to then tune/update these elements with the technique of Pant, wherein the collateral flow is determined based on image data)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified by Pant, on a 

Regarding Claim 22.
Sharma teaches: 
	An X-ray imaging system comprising an imaging device for acquiring the plurality of bi-dimensional images that is operably coupled to the computer of claim 1, wherein the computer is configured to perform the method of claim 1 to determine at least one fractional flow reserve value of a conduit of the a least part of the tree of the patient. (Sharma, ¶ 26 teaches using image data from a variety of sources include CT scanner – one of ordinary skill would have found it obvious that a CT scanner is a x-ray machine which scans around a person and takes multiple images at different perspectives of the patient in order to generate a 3D view of the person, in addition Sharma abstract and ¶ 41 teaches computing an FFR value for the region of interest to assess the stenosis, for clarification on CT scanning being X-ray imaging for a plurality of bi-dimensional images also see the definitions for CT scanning in the pertinent prior art of record below)


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above on system which generates a multi-scale model based on MRI data with the teachings from Sharma on using CT data. The motivation to combine would have been that Sharma provides a variety of imaging modalities to acquire patient data – a person of ordinary skill would have been motivated to use other imaging modalities in order to make the system more flexible to the input data source, i.e. so that the system would not be limited to just MR data. This would have enabled the system to be used in various settings wherein the MR scanner of Soudah may not be available for use, i.e. instead a user would be able to use a different type of imaging modality.  

Regarding Claim 32.
Soudah teaches: 
	The X-ray imaging system according to claim 22, wherein the computer is embodied in a cloud computing system or high performance computing cluster.  (Soudah, page 3, last paragraph, teaches that the system is implemented in “KRATOS” wherein “KRATOS that allow tackling large problems using supercomputers [high performance computing cluster] if available.”)

Regarding Claim 33.
Soudah teaches: 
	The X-ray imaging system according to claim 22, further comprising an input device configured to receive user input, wherein the user input selects a predetermined 1D model to be used in the flow analysis or specifies location of the region of interest within the 1D model.  (Soudah, section 3.1.3 teaches that the user defines the “planes”, i.e. “The planes were chosen [by the user]” in the model for the region of interest, wherein the 3D domain, as per fig. 1 is constrained to the area around the heart, i.e. the computer connected with the X-ray imaging device as part of the system obviously would include a user-input device wherein the user input is to define “planes” around the region of interest [specifies location of the region of interest] – these user-defined planes around the region of interest are then used to generate the reduced 3D which is coupled into the 1D at the planes as the planes provide the boundary for the coupling location, for claim interpretation see page 17 lines 20-30 of the instant specification, the user input is the “position” of the “segment of interest” for “correct coupling”, i.e. the same user input as Soudah)

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 and in further view of Mynard et al., “Scalability and in vivo validation of a multiscale numerical model of the left coronary circulation”, 2014

Regarding Claim 7
Soudah teaches: 
	The method according to claim 1, wherein the tree is a coronary tree, the organ is the myocardium of the heart, and the 1D model of 4) is based on a predetermined 1D model of the coronary tree (Soudah, see figures 1 and 4, the tree includes a coronary tree and the organ is a heart which includes a myocardium, and Soudah, as cited above, e.g. figure 4’s caption teaches that the 1D model is based on a 1D model from reference # 12 wherein page 5 teaches this has “55 largest arteries”, i.e. the 1D model is based on a predetermined model of the tree)

Soudah, as modified by Sharma and Pant, does not explicitly teach
selected from a left dominant model, a right dominant model, a balanced model or small right/left dominant model.  

Mynard teaches:
selected from a left dominant model, a right dominant model, a balanced model or small right/left dominant model.  (Mynard, abstract, teaches a “multiscale model” including a “one-dimension network” and “lumped parameters” that can be adjusted to be “subject-specific”, wherein page H518, col. 1, ¶ 1, teaches that the model is “left dominant” and page H527 col. 2, ¶ 1 teaches “In addition, while our study focused on baseline conditions in normal adult and newborn sheep, further validation may be required when applying the model in other contexts, for example, congenital coronary abnormalities, coronary stenosis, maximal hyperemia, exercise, or right dominant or balanced coronary anatomies.”, in summary Mynard teaches a generic 1D model for left-dominant hearts that can be tuned to a patient, and teaches that the model may be applied to right dominant or balanced hearts)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on a system for modelling the coronary tree with the teachings from Mynard on using models tuned for anatomical dominance. The motivation to combine would have been that the generic model in Mynard would have allowed that standard model to be selected to be more patient-specific, and that the model in Mynard is also tuned for “newborns” (abstract), which would have allowed the .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054  and in view of Vogelzang et al., “Computer-assisted myocardial blush quantification after percutaneous coronary angioplasty for acute myocardial infarction: a sub-study from the TAPAS trial”, 2009 and in further view of Willerson, “Coronary Artery Disease”, textbook, Jan. 2015

Regarding Claim 10.
Soudah, as taken in combination above, does not explicitly teach:
	The method according to claim 8 , wherein the image analysis that characterizes myocardium microvasculature of the patient involves a blush measurement in at least two bi-dimensional images of the plurality of bi- dimensional images that minimizes effects of foreshortening and superimposing. 

Vogelzang teaches: 
The method according to claim 8 , wherein the image analysis that characterizes myocardium microvasculature of the patient involves a blush measurement in at least two bi-dimensional images of the plurality of bi- dimensional images ...(Vogelzang, page 595-596, section “Quantitative blush evaluation program” teaches performing a blush measurement on “different runs taken during one produced” wherein each “angiogram” consists of “frames” over time (e.g. “10 s”), for claim interpretation see page 19, ¶ 1-3, the “effects” of “foreshortening and superimposing” are “done by performing a 3D blush measurement”, for claim interpretation the Examiner notes that a blush measured is, as per at least the Vogelzang reference, a “score” that is used to ass “myocardial reperfusion”
there is no disclosure in the instant specification on how the blush score, as known in the art, would actually minimize these effects – see the instant specification, page 19, ¶ 2-3 – a blush measurement is performed in “each image” and the “geometric information belonging to both image perspectives is used” somehow, in an undisclosed fashion, to minimize these effects)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on modeling a heart for diagnosing CAD include myocardial infarction (Sharma, ¶ 19) with the teachings from Vogelzang on assessing a myocardial infraction. The motivation to combine would have been that Vogelzang system automates a “visual assessment” from an “experienced observers” (Vogelzang, page 1, column 2, ¶ 2)
Furthermore, it would have been obvious to refer to Vogelzang et al., or a similar reference, for a teaching that is “known in the art” (as asserted previously by the applicant, see th, 2020 for a specific citation) to apply a known teaching to improve similar devices in the same way (MPEP § 2143). 

Vogelzang, as taken in combination above, does not explicitly teach:
that minimizes effects of foreshortening and superimposing. 

The Examiner is only citing Willerson for compact prosecution, Willerson is, as per the preface, “an authoritative and comprehensive review of important clinically relevant cardiovascular disease topics”, i.e. the topics in Willerson would have reasonably been within the knowledge of one of ordinary skill in the art at the effective time of filling.

Willerson teaches: 
…that minimizes effects of foreshortening and superimposing (Willerson, for the claim, teaches that angiographers [example of a person of ordinary skill] must evaluate by several different views in which these methods minimize foreshortening, this also would have obviously minimized superimposing as well
Willerson, in summary, teaches 1) that angiographers “must evaluate” using several different views, 2) teaches an minimum standard of “at least two orthogonal projections” for “quantitative flow angiographic methods”, and 3) teaches that a “blush score” is a recent, but well-known metric for angiography quantitative assessment (for the well-known see the pre-face which recites this is an “authoritative” source 
 must evaluate the entire vessel in several different views to avoid the effects of vessel foreshortening that can hide a stenotic lesion and because of coronary lesions are frequently eccentric….Additionally, when quantitative angiographic methods are employed, coronary lesions are best evaluated in at least two orthogonal projections (e.g. LAO 60° and RAO 30°) in which the lesion can be seen well in both projections without foreshortening or overlap…The use of multiple oblique views in the antero-lateral projection in conjunction with angulation in the caudocranial plane has greatly facilitated optimal visualization of coronary lesions and minimized the problem of foreshortening of the coronary arteries.”
Willerson even provides a “standard set of optimal projections” and further notes that “The use of a “standard set of optimal projections” for coronary angiography is at best only a guide, since variations in normal coronary anatomy are the rule rather than the exception.” and provides numerous “suggestions” to help 
cited for relevance - in regards to the blush, see page 115-117 that teaches, in the section “Angiographic Findings” that “Visual interpretation of stenosis morphology is fraught with marked intraobserver and interobserver variability. For these reasons, quantitative indices of lesion irregularity applicable for use with computer-assisted quantitative angiography have been developed” and notes that “Recently, an angiographically-defined index of microvascular perfusion has been developed, the “TIMI myocardial perfusion grade.” Also called a myocardial blush score, it is measured by observing the myocardial washout of contrast media after coronary injection”, 
cited for relevance - also see Willerson, section “Coronary Artery Dimensions” starting on page 95, e.g. table 5.2 provides an example “standard model” and notes the “Influence of Coronary Artery Length and Dominance on Coronary Caliber”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on a system for angiography with the teachings from Willerson on the knowledge of a person of ordinary skill using such a system, specifically the steps that a angiographer would have used to take the images for the system. The motivation to combine would have been that Willerson provides what an angiograph taking the images “must have” performed, and/or the system taking the 

Also the KSR rationale of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results applies:
1) The base device of Soudah, as modified above, is a system for assessing stenosis including the capturing of images, but the system does not incorporate the specific techniques in image gathering 
2) The technique of Willerson is a known technique from an “authoritative source” that would have been applicable to the base system of the prior art. Based on the evidence of Willerson, this technique is well-known in the art
3) One of ordinary skill would have readily recognized that by applying Willerson’ s technique for imaging the improved results would have been predicted and would have improved the system by improving the images uses


Regarding Claim 11.
Willerson teaches: 
	The method according to claim 10, wherein a three- dimensional imaging modality is used to register the at least two bi-dimensional images used for the blush measurement. (Willerson, page 317 provides an overview of the technical aspects of using the example of a 1.5T scanner substantially similar to the one in Soudah
i.e. the scanner is a 3D imaging modality that registers 2D images for image analysis – also see page 19 in the instant spec, the 3D imaging modality includes “MR”, i.e. the 1.5 T scanner

Claims 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 in view of Gatzov, “Blood Flow Velocity in Donor Coronary Artery Depends on the Degree and Pattern of Collateral Vessel Development: A Study Using Thrombolysis in Myocardial Infarction Frame Count Method”, 2003
Regarding Claim 12.
Soudah, as modified above, does not explicitly teach:
	The method according to claim 1, wherein the image analysis of f) performed on the at least one bi-dimensional image involves velocity measurements that characterize collateral flow in the tree of the patient. 4/17 

Gatzov teaches:
The method according to claim 1, wherein the image analysis of f) performed on the at least one bi-dimensional image involves velocity measurements that characterize collateral flow in the tree of the patient. 4/17 (Gatzov, as cited below teaches analyzing images from angiography for patients with “stenosis” [i.e., collateral flow due to narrowing/blockage] based on the “frame count” for when “contrast” appears [by density – when the contrast appears the vessel turns opaque] to determine: 1) the presence of the collateral flow, 2) the type of the collateral flow, 3) the “blood flow velocity” [velocity measurements] 
abstract, teaches using TIMI frame count to determine “collateral blood supply” wherein the TIMI frame count is determined from “angiograms” and determines the “types” of collateral flow (e.g., “proximal and distal”) based on “contrast appearance” [contrast density], then see page 463 section “control group” which teaches “The filming was made on 25 frames/sec speed and the analysis of angiograms was made on Tagarno 35D apparatus.” [i.e., the TIMI frame count is applied to multiple images] 
the abstract also teaches “TIMI frame count (TFC) method was applied as a measure of mean coronary blood flow velocity in artery giving collateral blood supply to the other artery in angiograms of 76 patients with single occluded coronary artery”
for more clarification see section “TIMI Frame Count Method” which teaches “Thrombolysis in Myocardial Infarction (TIMI) frame count in all nonoccluded arteries was applied as a measure of mean coronary flow velocity according to the criteria proposed by Gibson et al.[11], i.e., the number of cineframes needed for the contrast material to reach standardized distal landmarks first” wherein page 463 col. 2 ¶ 1 teaches that the “contrast medium” appearance was determined when the “artery was opacified” [i.e. reaches sufficient 
page 463 section “Study group” teaches that the inclusion criteria included that the patents have “stenosis”
page 463, col. 2, ¶ 3, also teaches determining the “classification of the types of collateral vessels” from the images 
page 465, col. 2, ¶ 1 teaches that the TIMI frame count method also provides “a simple method for a reliable coronary flow velocity measurement” 
page 467 col 2, ¶ 4 teaches that the study also uses a “visual estimation of coronary stenoses”, e.g. determining the status of the organ
page 466, section “Roles of Various types of collaterals” teaches how the “flow velocity” is alerted by collateral flow, e.g. the “velocity enhancement was more prominent when the collateral vessels were better developed…”
for claim interpretation see the instant specification page 20 ¶ 4 which teaches that “TIMI frame count” may be used to determine the “presence of collateral flow”, also see page 21, ¶ 1 which teaches that the “densitometric calculations” are used to determine the presence of “contrast”, i.e. the appearance of contrast)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above on using a coupled model, which accounts for collateral flow and is based on image analysis, and 

Regarding Claim 13.
Soudah, as modified above, does not explicitly teach:
	The method according to claim 1, wherein the image analysis of f) performed on the at least one bi-dimensional image involves both densitometric image analysis and geometric information that characterize presence of collateral flow in the tree of the patient.

Gatzov teaches:
The method according to claim 1, wherein the image analysis of f) performed on the at least one bi-dimensional image involves both densitometric image analysis and geometric information that characterize presence of collateral flow in the tree of the patient.  (Gatzov 
 as cited below teaches analyzing images from angiography for patients with “stenosis” [i.e., collateral flow due to narrowing/blockage] based on the “frame count” for when “contrast” appears [by density – when the contrast appears the vessel turns opaque] to determine: 1) the presence of the collateral flow, 2) the type of the collateral flow, 3) the “blood flow velocity” [velocity measurements] 
abstract, teaches using TIMI frame count to determine “collateral blood supply” wherein the TIMI frame count is determined from “angiograms” and determines the “types” of collateral flow (e.g., “proximal and distal”) [i.e. using geometric information about vessel location] based on “contrast appearance” [contrast density], then see page 463 section “control group” which teaches “The filming was made on 25 frames/sec speed and the analysis of angiograms was made on Tagarno 35D apparatus.” [i.e., the TIMI frame count is applied to multiple images] 
the abstract also teaches “TIMI frame count (TFC) method was applied as a measure of mean coronary blood flow velocity in artery giving collateral blood supply to the other artery in angiograms of 76 patients with single occluded coronary artery”
for more clarification see section “TIMI Frame Count Method” which teaches “Thrombolysis in Myocardial Infarction (TIMI) frame count in all nonoccluded arteries was applied as a measure of mean coronary flow velocity according to the criteria proposed by he number of cineframes needed for the contrast material to reach standardized distal landmarks first” wherein page 463 col. 2 ¶ 1 teaches that the “contrast medium” appearance was determined when the “artery was opacified” [i.e. reaches sufficient density to render the image opaque] – see the section “Number of Frames Until First Contrast Appearance in Occluded Artery” which provides more details for when the “first contrast appearance” 
page 463 section “Study group” teaches that the inclusion criteria included that the patents have “stenosis”
page 463, col. 2, ¶ 3, also teaches determining the “classification of the types of collateral vessels” from the images 
page 465, col. 2, ¶ 1 teaches that the TIMI frame count method also provides “a simple method for a reliable coronary flow velocity measurement” 
page 467 col 2, ¶ 4 teaches that the study also uses a “visual estimation of coronary stenoses”, e.g. determining the status of the organ
page 466, section “Roles of Various types of collaterals” teaches how the “flow velocity” is alerted by collateral flow, e.g. the “velocity enhancement was more prominent when the collateral vessels were better developed…”
for claim interpretation see the instant specification page 20 ¶ 4 which teaches that “TIMI frame count” may be used to determine the “presence of collateral flow”, also see page 21, ¶ 1 which teaches that the “densitometric calculations” are used to determine the presence of “contrast”, i.e. the appearance of contrast)



Regarding Claim 15.
Soudah, as modified above, does not explicitly teach:
	The method according to claim 1, wherein the updating of the coupled model in f) involves updating at least one lumped parameter zero dimensional model based on at least one of densitometric measurements and blush measurements performed on the at least one bi-dimensional image. 


The method according to claim 1, wherein the updating of the coupled model in f) involves updating at least one lumped parameter zero dimensional model based on at least one of densitometric measurements and blush measurements performed on the at least one bi-dimensional image.   (Gatzov teaches an image analysis technique based on densitometric image analysis and geometric information in order to characterize collateral flow, it would have been obvious to use this technique and combine it with the coupled reduced model from Soudah, as modified above, to accurately model collateral flow in the final updated model
 as cited below teaches analyzing images from angiography for patients with “stenosis” [i.e., collateral flow due to narrowing/blockage] based on the “frame count” for when “contrast” appears [by density – when the contrast appears the vessel turns opaque] to determine: 1) the presence of the collateral flow, 2) the type of the collateral flow, 3) the “blood flow velocity” [velocity measurements] 
abstract, teaches using TIMI frame count to determine “collateral blood supply” wherein the TIMI frame count is determined from “angiograms” and determines the “types” of collateral flow (e.g., “proximal and distal”) [i.e. using geometric information about vessel location] based on “contrast appearance” [contrast density], then see page 463 section “control group” which teaches “The filming was made on 25 frames/sec speed and the analysis of angiograms was made on Tagarno 35D apparatus.” [i.e., the TIMI frame count is applied to multiple images] 
mean coronary blood flow velocity in artery giving collateral blood supply to the other artery in angiograms of 76 patients with single occluded coronary artery”
for more clarification see section “TIMI Frame Count Method” which teaches “Thrombolysis in Myocardial Infarction (TIMI) frame count in all nonoccluded arteries was applied as a measure of mean coronary flow velocity according to the criteria proposed by Gibson et al.[11], i.e., the number of cineframes needed for the contrast material to reach standardized distal landmarks first” wherein page 463 col. 2 ¶ 1 teaches that the “contrast medium” appearance was determined when the “artery was opacified” [i.e. reaches sufficient density to render the image opaque] – see the section “Number of Frames Until First Contrast Appearance in Occluded Artery” which provides more details for when the “first contrast appearance” 
page 463 section “Study group” teaches that the inclusion criteria included that the patents have “stenosis”
page 463, col. 2, ¶ 3, also teaches determining the “classification of the types of collateral vessels” from the images 
page 465, col. 2, ¶ 1 teaches that the TIMI frame count method also provides “a simple method for a reliable coronary flow velocity measurement” 
page 467 col 2, ¶ 4 teaches that the study also uses a “visual estimation of coronary stenoses”, e.g. determining the status of the organ

for claim interpretation see the instant specification page 20 ¶ 4 which teaches that “TIMI frame count” may be used to determine the “presence of collateral flow”, also see page 21, ¶ 1 which teaches that the “densitometric calculations” are used to determine the presence of “contrast”, i.e. the appearance of contrast)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above on using a coupled model, which accounts for collateral flow and is based on image analysis, and wherein the model is of the cardiovascular to assess stenosis and other pathologies system based on image analysis with the teachings from Gatzov on a technique for image analysis to determine the presence of stenosis and collateral flow. The motivation to combine would have been that collateral flow causes a “coronary steal phenomenon” in which stenosis causes “a steal of the flow in the main RCA effected through diversion of flow through proximal collaterals to the occluded LAD” and “The simple TFC method may be applied for estimation of the blood flow in patients with developed collateral vessels.” (Gatzov, page 467, col. 2, ¶ 1). In other words, the motivation to combine would have been that collateral flow “steals” flow away from other portions of the tree and in order to get a more accurate estimation of the flow profiles in the tree for the model the collateral flow should be taken into account, and the TFC method is a “simple” way to do this. 


Regarding Claim 16.
Sharma teaches:
	The method according to claim 1 , wherein the updating of the coupled model in f) involves adding at least one 1D element to the coupled model (Sharma, figure 3 # 336, ¶ 32, and ¶ 44 as cited above teaches adding a “1D” element to the coupled model for collateral flow, it would have been an obvious variant to add this in during the updating step, e.g. such as if the system detects the “presence of a collateral flow” (¶ 32) then it would have been obvious at that time to add in a 1D element) 

Soudah, as modified above, does not explicitly teach:
...based on at least one of densitometric measurements and blush measurements performed on the at least one bi-dimensional image. 

Gatzov teaches:
...based on at least one of densitometric measurements and blush measurements performed on the at least one bi-dimensional image. 
 (Gatzov teaches an image analysis technique based on densitometric image analysis and geometric information in order to characterize collateral flow, it would have been obvious to use this technique and combine it with the coupled reduced model from Soudah, as modified above, to accurately model collateral flow in the final updated model
as cited below teaches analyzing images from angiography for patients with “stenosis” [i.e., collateral flow due to narrowing/blockage] based on the “frame count” for when “contrast” appears [by density – when the contrast appears the vessel turns opaque] to determine: 1) the presence of the collateral flow, 2) the type of the collateral flow, 3) the “blood flow velocity” [velocity measurements] 
abstract, teaches using TIMI frame count to determine “collateral blood supply” wherein the TIMI frame count is determined from “angiograms” and determines the “types” of collateral flow (e.g., “proximal and distal”) [i.e. using geometric information about vessel location] based on “contrast appearance” [contrast density], then see page 463 section “control group” which teaches “The filming was made on 25 frames/sec speed and the analysis of angiograms was made on Tagarno 35D apparatus.” [i.e., the TIMI frame count is applied to multiple images] 
the abstract also teaches “TIMI frame count (TFC) method was applied as a measure of mean coronary blood flow velocity in artery giving collateral blood supply to the other artery in angiograms of 76 patients with single occluded coronary artery”
for more clarification see section “TIMI Frame Count Method” which teaches “Thrombolysis in Myocardial Infarction (TIMI) frame count in all nonoccluded arteries was applied as a measure of mean coronary flow velocity according to the criteria proposed by Gibson et al.[11], i.e., the number of cineframes needed for the contrast material to reach standardized distal landmarks first” wherein page 463 col. 2 ¶ 1 teaches that the “contrast medium” appearance was determined when the “artery was opacified” [i.e. reaches sufficient density to render the image opaque] – see the section “Number of Frames Until First Contrast 
page 463 section “Study group” teaches that the inclusion criteria included that the patents have “stenosis”
page 463, col. 2, ¶ 3, also teaches determining the “classification of the types of collateral vessels” from the images 
page 465, col. 2, ¶ 1 teaches that the TIMI frame count method also provides “a simple method for a reliable coronary flow velocity measurement” 
page 467 col 2, ¶ 4 teaches that the study also uses a “visual estimation of coronary stenoses”, e.g. determining the status of the organ
page 466, section “Roles of Various types of collaterals” teaches how the “flow velocity” is alerted by collateral flow, e.g. the “velocity enhancement was more prominent when the collateral vessels were better developed…”
for claim interpretation see the instant specification page 20 ¶ 4 which teaches that “TIMI frame count” may be used to determine the “presence of collateral flow”, also see page 21, ¶ 1 which teaches that the “densitometric calculations” are used to determine the presence of “contrast”, i.e. the appearance of contrast)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above on using a coupled model, which accounts for collateral flow and is based on image analysis, and wherein the model is of the cardiovascular to assess stenosis and other pathologies system . 

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 in view of Gatzov, “Blood Flow Velocity in Donor Coronary Artery Depends on the Degree and Pattern of Collateral Vessel Development: A Study Using Thrombolysis in Myocardial Infarction Frame Count Method”, 2003 and in further view of Willerson, “Coronary Artery Disease”, Jan. 2015

Regarding Claim 14.
Soudah, as modified by above, does not explicitly teach (emphasis for feature not taught):
	The method according to claim 12, wherein the characterization of collateral flow in the tree of the patient is determined based on delay between bi-dimensional images to increase temporal resolution. 

Willerson teaches:
The method according to claim 12, wherein the characterization of collateral flow in the tree of the patient is determined based on delay between bi-dimensional images to increase temporal resolution.  (Willerson teaches this:
in summary Willerson, an “authoritative source” (see preface) teaches that a high temporal resolution is necessary for a motionless image [i.e. 3D image from 2D scans] – the variety of techniques described are to synchronize the delay between the 2D images to account for the motion of the heart – Willerson also provides evidence that this is “necessary”, i.e. one of ordinary skill in the art would know to use the delay between images to reach a desired temporal resolution/improve upon it
e.g. page 317, col. 1 to col.2 teaches that during scanning “2D images” that “A coronary artery can move several centimeters during the cardiac cycle, and peak velocities of 2 cm/s have been documented during certain phases, such as rapid cardiac contraction and relaxation. As a result, high temporal resolution is necessary to obtain a motionless image”, i.e. it is necessary to achieve a high temporal resolution to account for the movement during the cardiac cycle during imaging, and teaches variety of techniques to provide this high temporal  in each repetition time to maintain steady-state transverse magnetization…”
for other examples of this type of technique see page 340, col. 2, ¶ 1 for EBCT which for a given “temporal resolution of 50 or 100 ms” uses “gating to the cardiac cycle” and imaging during a single “15-3 s breath-hold”, 
e.g. page 340-341, col.2, ¶ 2 for CT system in which “Advances in MDCT technology have led to scanners that can obtain images with improving temporal resolution” wherein for “MDCT, the limited temporal resolution is due to the design” and teaches that the “rotation speed” [delay, its measured in “ms”, e.g. 270ms]  - also see fig. 14.1 for another example using “burst” technology wherein “portions of two consecutive images were used” based on the delay between the images, relative to the motion of the heart – page 356 col. 1, ¶ 1 also provides that the “superior temporal…resolution of cardiac CT significantly improves imaging of the aorta, because motion artifacts are eliminated”
e.g. see page 284 which teaches that for “MRI” the “average temporal resolution” in “2013” for the given MRI was “40 ms” using parallel imaging [i.e. the delay between the images is 0 and/or near 0, as the images at taken in parallel)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as combined above, on using a multi-scale model with the teachings from Willerson on the use of temporal resolution in cardiovascular imaging. The motivation to combine would have been it is “necessary” to have a “high temporal resolution to obtain a motionless image” (Willerson, as cited above). 
The KSR rationale of applying a known technique to a known device ready for improvement in order to produce predictable results also applies. 

 Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Soudah, “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems.”, 2014 in view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis” and in further view of Sharma et al., US 2013/0132054 in view of Homann et al., US 2019/0083052 (effective filing date: Dec. 2, 2014, see pertinent prior art section in the non-final rejection on 6/11/2020 for a certified copy of the EP document which is substantially similar to the US publication).

Regarding Claim 23.
Soudah, as relied upon above, does not explicitly teach:
The X-ray imaging system according to claim 22, wherein the computer is further configured to read information on rotational and angulation position of the imaging device for use in blush and densitometric measurements, wherein said information includes information on the delay between acquired image frames with respect to frontal and lateral X-ray source of the imaging device. 

Homann teaches:
	The X-ray imaging system according to claim 22, wherein the computer is further configured to read information on rotational and angulation position of the imaging device for use in blush and densitometric measurements, wherein said information includes information on the delay between acquired image frames with respect to frontal and lateral X-ray source of the imaging device. (Homann, ¶ 45-46 teaches that the X-ray angiography images include at least “two orthogonal” projections wherein ¶ 46 teaches that the X-ray images are a “time series”, ¶ 47 provides more clarification including that an “ROI” is “tracked over time” and ¶ 48 teaches “Contrast transit-time or arrival-time methods for flow quantification might also be used, either as an alternative or in combination with the densitometric approach.”, also see ¶ 19 which teaches “conduct the analysis of the time-series of X-ray images within a period of up to 12 s, preferably of up to 5 s, most preferably of up to 1 s”, in summary Homann teaches using densitometric measurements from X-ray angiography images that are taken from at least two orthogonal [e.g., front and lateral, orthogonal provides the rotational/angular position – the images are from orthogonal perspectives] perspectives, wherein the X-ray images are a “time series” to track the propagation of the contrast agent with a period [i.e. delay between 
in addition see abstract, teaches a system for FFR determination based on a 3D model of a “portion of an imaged vascular vessel tree surrounding a stenoses vessel segment” wherein the “blood flow” through the segment is calculated based on “a time-series of X-ray images” and the FFR is determined based on the “blood flow” and the 3D model, see fig. 4 for the model – this shows that the output boundary conditions are lumped elements and the aorta pressure is used as an inlet condition, in other words this is similar to Soudah technique of generating a coupled model to perform quantitative flow analysis, it would be obvious to use the model of Soudah in combination with the system in Homann as Homann provides 1) determining the FFR, and 2) using an X-ray imaging system as the motivation to combine would have been that 1) Soudah’s model provides a computationally fast and accurate technique for the stenoses segment, 2) determining the FFR is the model provides an accurate measure of evaluating “the hemodynamic severity” (Homann, ¶ 2-4), 3) using an X-ray angiography allows the system to accept more input image sources, making the system more flexible for the type of input source and allowing more variety in input sources
in addition in regards to using densitometric measurements, see ¶ 45-47 which teaches “According to an exemplary embodiment of the present invention, the geometric model of the coronary tree can be obtained by segmentation of cardiac computed tomography, CT, image volumes or from a few preferably two orthogonal X-ray angiography projections. [i.e. images from different perspectives – they are orthogonal to each other” wherein the “blood flow in the 
then see ¶ 48-51 which teach determining an inlet aorta pressure as a boundary condition, followed by combining these to determine the “distal pressure”, wherein ¶ 59-¶ 61 teaches using a set of “scaling laws” based on the “relative flow”, similar to Soudah, to determine the lumped elements distal to the stenoses segment, in other words the flow measurements from the aorta and the densitometric measurements of blood flow in the stenosis is used with a combination of scaling laws, similar to Soudah, to determine the values to update the lumped element)


	For more clarification that one of ordinary skill would infer that “orthogonal” as taught in Homann teaches the frontal/lateral perspective, see Willerson, which is self-described as an “authoritative source” (preface), pages 91-92 which teaches that “The angiographer must evaluate the entire vessel in several different views to avoid the effects of vessel foreshortening that can hide a stenotic lesion and because of coronary lesions are frequently eccentric” and provides numerous sets of projections that one of ordinary skill would readily know. As per page 92, col. 1, ¶ 1 “Additionally, when quantitative angiographic methods are employed, coronary lesions are best evaluated in at least two orthogonal projections” as part of “a “standard set of optimal projections” for coronary angiography is at best only a guide” and shows that “lateral” and “frontal” as per fig. 5.9 are orthogonal, i.e. orthogonal includes frontal/lateral. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on using a coupled model with a reduced 3D model for the coronary tree with the teachings from Homann on 1) determining the FFR, and 2) using an X-ray imaging system, 3) using the densitometric approach with the X-ray images to determine blood flow information. 
The motivation to combine would have been that 1) Soudah’s model provides a computationally fast and accurate technique for the stenoses segment, 2) determining the FFR is the model provides an accurate measure of evaluating “the hemodynamic severity” (Homann, ¶ 2-4), 3) using an X-ray angiography allows the system to accept more input image sources, making the system more flexible for the type of input source and allowing more variety in input sources, 3) Homann’s measurement techniques would have been less invasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pertinent Definitions
United States Federal Drug Administration, “Computed tomography (CT), sometimes called "computerized tomography" or "computed axial tomography" (CAT), is a noninvasive medical examination or procedure that uses specialized X-ray (/radiation-emitting-products/medical imaging/ medical-x-ray-imaging) equipment to produce cross-sectional images of the body. Each cross-sectional image represents a slice” of the person being imaged, like the slices in a loaf of bread. These cross-sectional images are used for a variety of diagnostic and therapeutic purposes. CT scans can be performed on every region of the body for a variety of reasons (e.g., diagnostic, treatment planning, interventional, or screening). Most CT scans are performed as outpatient procedure”
United States Federal Drug Administration “Magnetic Resonance Imaging (MRI) is a medical imaging procedure for making images of the internal structures of the body.”
United States National Institute of Health, National Cancer Institute, for CT Scan: “A procedure that uses a computer linked to an x-ray machine to make a series of detailed pictures of areas inside the body”
United States National Institute of Health, National Cancer Institute, for MRI: “A procedure in which radio waves and a powerful magnet linked to a computer are used to create detailed pictures of areas inside the body. These pictures can show the difference between normal and diseased tissue. MRI makes better images of organs and soft tissue than other scanning techniques, such as computed tomography (CT) or x-ray. MRI is especially useful for imaging the brain, the spine, the soft tissue of joints, and the inside of bones. Also called magnetic resonance imaging, NMRI, and nuclear magnetic resonance imaging.”
Library of Congress, STL File Format Description – “An STL_binary file consists of an 80 character header that can be used as a comment; the number of triangles as a 32-bit little-endian integer; and 50 bytes for each triangular facet. A facet is defined 
Kim et al., “On Coupling a Lumped Parameter Heart Model and a Three-Dimensional Finite Element Aorta Model”, 2009 , page 2157 “The parameter values of the lumped parameter heart model were optimized to approximate the measured cardiac output and pulse pressure” – this is an iterative optimization of the 0D model values to fit measured values wherein this includes iteratively optimizing the coupled model
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128